Citation Nr: 0831516	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-31 943	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.  This case was 
before the Board in November 2007 when it was remanded for 
additional development.

The Board notes again, as it did in November 2007, that by a 
December 2006 statement, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Since this issue has not been developed for 
appellate review, it is referred to the RO for any action 
appropriate.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Throughout the appeal period, the veteran's generalized 
anxiety disorder has been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity, to include symptoms of flattened affect, 
some impairment of short-term memory and disturbances of 
motivation and mood; occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, has not been shown.



CONCLUSION OF LAW

A rating in excess of 50 percent for generalized anxiety 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the increased rating issue decided herein, the 
veteran has been advised of VA's duties to notify and assist 
in the development of his claim.  An April 2004 letter from 
the RO, prior to the RO's initial adjudication of this claim 
in August 2004, explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The veteran was given ample time to respond to this 
letter or supplement the record.  In a March 2006 letter, he 
was given notice regarding ratings and effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for VA examinations on several occasions, most 
recently in April 2008.  The veteran has not identified any 
pertinent evidence that remains outstanding.  The Board is 
satisfied that evidentiary development is complete; VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims files, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran submitted a claim for an increased rating in 
March 2004.

A May 2004 VA psychiatric examination report notes the 
veteran's complaints of anxiety and sleep problems.  He 
reported that his wife died a number of years earlier and he 
lived by himself.  He also reported having limited social 
activities.  On examination, he made had good eye contact.  
His speech was normal and there were no abnormal muscle 
movements.  He was alert and well oriented to time, place and 
person.  No psychosis, delusions, hallucinations, suicidal 
ideation, homicidal ideation, or aggressive tendencies or 
ideations were noted.  Judgment was intact.  Difficulty with 
recent and immediate memories was noted; remote memory was 
okay.  The diagnosis was generalized anxiety disorder.  Upon 
reviewing the claims file, the examiner opined that the 
veteran was not unemployable.

In a statement received by the RO in March 2005, the veteran 
maintained that his service-connected psychiatric disability 
was "worse."

A March 2006 VA outpatient treatment record notes that the 
veteran's appearance was neat and clean.  He was coherent and 
his affect was normal.  He spoke about seeing his daughter 
soon.  A June 2006 VA outpatient treatment record notes that 
the veteran's mood was initially bright but became somber.  
No suicidal ideation or homicidal ideation was noted.  

A January 2008 VA outpatient treatment record notes that the 
veteran's daily activities consisted of reading and household 
chores.  He indicated that he did a lot of repair work around 
his house, but was unable to do anything that required 
climbing or physical labor.  He also visited relatives, 
including a daughter, three siblings, nieces and nephews.  
The veteran denied suicidal or homicidal ideation.  February 
and March 2008 VA treatment records note that the veteran had 
no suicidal or homicidal ideation.  It was noted that the 
veteran's advancing age and memory loss were affecting his 
ability to follow through with his claim.  It was also noted 
that the veteran was not taking any medication for his 
psychiatric disability.
An April 2008 VA examination report notes that the veteran's 
daily routine consists of washing up, reading, studying, 
eating and watching the news.  He essentially stated that he 
does not go out because he cannot walk.  He reported 
nervousness, anxiety and problems sleeping.  He described 
having panic attacks (rapid heart beats, difficulty 
breathing) nightly.  Upon examination, the veteran was 
appropriately dressed and groomed.  He was initially somewhat 
resistive to refocusing but he was never hostile and always 
pleasant, but insisted on going on and on about issues 
irrelevant to the examination.  His speech was spontaneous, 
clear and seemed unimpaired.  His affect was tense at times, 
but appropriate to thought content.  Mood seemed even.  The 
veteran was well oriented to time, person, place and date.  
Fund of general information was satisfactory.  The veteran 
did not appear to be experiencing a perceptual disordered 
thought.  There was no disturbance in the form of content of 
his thought.  Retention and recall were not impaired.  

The veteran's generalized anxiety disorder is currently rated 
50 percent under 38 C.F.R. § 4.130, Code 9400 based on 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  To warrant the next higher (70 percent) 
rating, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

A close review of the record revealed no distinct period 
during which the criteria for the next higher (70 percent) 
rating were met.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The evidence shows that the veteran's generalized 
anxiety disorder is characterized by some impairment of 
short-term memory, disturbances of motivation and mood, panic 
attacks more than once a week and occasional flattened 
affect.  The evidence does not show occupational impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  There is no evidence 
of suicidal ideation, near-continuous depression affecting 
the ability to function, obsessional rituals which interfere 
with routine activities, spatial disorientation, neglect of 
personal appearance and hygiene, impaired impulse control, 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

The evidence does show the veteran has experienced panic 
attacks during the appeal period; however, these have been 
described as "nightly" by the veteran and it does not show 
that this panic is near-continuous or has affected his 
ability to function independently, appropriately and 
effectively.  He is clearly able to maintain basic activities 
of daily living, to include personal hygiene.  His panic 
attack symptoms are more characteristic of those contemplated 
by the criteria for the currently assigned 50 percent rating, 
in that they occur more than once a week but not continuously 
and do not affect the veteran's ability to function.

Moreover, although the veteran's physical difficulties 
(including atrial fibrillation, hypertension, knee pain, low 
back pain and dizziness) limit his ability to leave the house 
and engage in certain social activities, he is not unable to 
maintain and establish personal relationships.  As noted 
above, he reported that he has good relationships with his 
family, including a daughter, siblings, nieces and nephews.

In conclusion, the veteran's overall disability picture most 
nearly approximates the criteria for the current 50 percent 
rating for the entire appeal period.  The preponderance of 
the evidence is against a higher, 70 percent, rating, and the 
benefit of the doubt rule does not apply.


ORDER

A rating in excess of 50 percent for generalized anxiety 
disorder is denied.


REMAND

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  In the case at hand, the 
veteran's service-connected disabilities (healed right 
occipital scar, rated 0 percent, right inguinal 
herniorrhaphy, rated 0 percent, headaches, rated 30 percent, 
and generalized anxiety disorder, rated 50 percent) are rated 
70 percent combined.

In May 2004, VA examiners opined that the veteran's service-
connected headaches and generalized anxiety disorder did not 
preclude him from obtaining or maintaining any gainful 
employment.  Since that time, a question has been raised as 
to the impact all of the veteran's service-connected 
disabilities, combined, have on his ability to work.  The 
Board may not reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that his 
service-connected disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
A medical opinion as to whether the veteran's service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment is required.

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The RO should also arrange for the  
veteran to be afforded a VA examination 
by an appropriate physician to determine 
the combined effect on function and 
employability resulting from the current 
manifestations of his service-connected 
right occipital scar, right inguinal 
herniorrhaphy residuals, headaches, and 
generalized anxiety.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should explain 
the rationale for all opinions given, and 
should specifically comment regarding the 
types of functioning and employment that 
would be inconsistent with the symptoms 
of the service connected disabilities 
found.

2.  The RO should then re-adjudicate the 
claim for a TDIU rating.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to  
respond.  The case should then be 
returned to the Board, if in order, for 
further review.
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


